Citation Nr: 1827043	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in El Paso, Texas


THE ISSUE

Entitlement to an additional clothing allowance for the 2014 calendar year due to use of desonide cream.

(The appeal for increased evaluations of his lumbar spine, bilateral jaw, and bilateral hearing loss disabilities are addressed in a separate decision.)



ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from May 1974 to May 1977, and from July 1977 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 letter of determination by a Department of Veterans Affairs (VA) Medical Center (MC), in El Paso, Texas.  The Board notes that the Veteran was awarded an annual clothing allowance due to his back brace in that August 2014 letter; in light of this award, the Board has recharacterized the issue on appeal as above.  

The Veteran initially also appealed the denial of an additional clothing allowance for the 2014 calendar year respecting his bilateral elbow shirt sleeves.  However, the Veteran did not complete appeal of that issue in his October 2014 substantive appeal, VA Form 9; instead, he limited his appeal to solely the use of desonide cream respecting an additional clothing allowance.  The Board will therefore no longer address whether an additional clothing allowance due to the use of elbow sleeves is warranted.  


FINDINGS OF FACT

The desonide cream the Veteran has been prescribed by VA for his eczema has not been certified by the Undersecretary for Health or his designee in this case as causing irreparable damage to the Veteran's clothing.  


CONCLUSION OF LAW

The criteria for an additional clothing allowance for the 2014 calendar year due to use of desonide cream have not been met.  38 U.S.C. §§ 1162, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is being denied as a matter of law.  

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C. § 1162 (2012).

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or

(ii)(B) The Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  

38 C.F.R. § 3.810 (a)(1).

In this case, the Under Secretary for Health's designee did not certify that the Veteran's desonide cream prescribed for his service-connected eczema caused irreparable damage to his clothing.  The Board must therefore deny an additional clothing allowance in this case on that basis.  

The Board notes that this case must also be denied, on a distinct and independent basis, as the Veteran has contended that irreparable damage is caused because of the following chain of events that are too far attenuated to constitute damage due to the use of the cream: that he uses the cream, which gets on his clothing, which causes him to have to wash the garment, and that due to this repeated washing, irreparable damage is done to the garment.  

The Board notes that "proximate cause" is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  See Black's Law Dictionary 1225 (6th ed.1990); see Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by, Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003) (adopting "proximate cause" definition).

In this case, the Board notes that the Veteran's contended sequence of events regarding irreparable damage is too attenuated to the use of the prescribed cream.  Specifically, the Veteran admitted that the cream does not stain his clothing in his October 2014 substantive appeal, VA Form 9.  Rather, the Veteran's argument in his substantive appeal, VA Form 9, is that the use of his cream was not considered with the frequency of washing; in his September 2014 notice of disagreement, the Veteran asserts that use of the cream causes deterioration because he has to wash the item clothing he wears every time he wears the item them and "very soon they are worn out."  

The Veteran however has not provided any evidence that the cream interacts with the detergent used to wash his clothes and-or any other evidence that demonstrates merely washing clothes-causes irreparable damage to his clothes.  In other words, the Veteran has not supported his assertions that repeated washing of his clothes causes deterioration of his clothing, or that use of the cream actually increases the number of times a garment is washed.  

In short, the Board is therefore bound by the lack of certification-as noted above-in this case and must deny this claim as a matter of law.  See 38 U.S.C. § 1162; 38 C.F.R. § 3.810; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an additional clothing allowance for the 2014 calendar year due to use of desonide cream is denied. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


